Citation Nr: 1441436	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-11 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.  

5. Entitlement to a disability evaluation in excess of 20 percent for service-connected degenerative joint disease of lumbar spine (lumbar spine disability).  

6.  Entitlement to a total rating based upon individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, a June 2009 rating decision, and a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In March 2010, via a VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at a local VA office (Travel Board hearing) for his increased rating claim.  In March 2010 correspondence, the Veteran's representative reiterated the Veteran's request for a hearing on the increased rating issue on appeal, and also requested a Board hearing on the issues of service connection for hearing loss and tinnitus as well.  This request has not been fulfilled.  Further, in December 2013, via a VA Form 9, the Veteran requested a Travel Board hearing as to his remaining service connection claims and his TDIU claim.  In correspondence received in January 2014, the Veteran's representative indicated that the Veteran's address had changed.  In July 2014, the Veteran was informed by VA of an August 2014 Travel Board hearing that had been scheduled for him; however, this notice was sent to the wrong address and he subsequently failed to report for that hearing.  He has not indicated that he wishes to withdraw his hearing requests.  Thus, the Veteran must again be scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013), and ensure that the letter is sent to the Veteran's current address.  See January 2014 correspondence from the Veteran's representative with the Veteran's current address.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



